Citation Nr: 1818053	
Decision Date: 03/22/18    Archive Date: 04/03/18

DOCKET NO.  09-22 200	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for residuals of injuries to the teeth, claimed as two teeth knocked out and two cracked teeth.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

T. Carter, Counsel

INTRODUCTION

The Veteran served on active duty in the United States Army from July 1964 to July 1967.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  During the course of the appeal, the claims file was transferred to the RO in New York, New York.

In August 2011, the Veteran testified at a Travel Board hearing before a Veterans Law Judge (VLJ) who is no longer available.  The Veteran was notified by letter in February 2012 that the VLJ who conducted the August 2011 hearing is no longer employed by the Board and thus was offered the opportunity to have another hearing before a member of the Board.  In February 2012, the Veteran requested a video conference hearing before the Board.  In March 2012, the Board remanded the case, in part, to schedule the Veteran for a video conference hearing before the Board.  The Veteran's request to withdraw his video conference hearing request was received in April 2012, and the case has been returned to the Board for appellate review.

In March 2012, the Board also remanded issues of entitlement to an initial compensable rating for bilateral hearing loss and an effective date prior to December 11, 2007 for the grant of a 30 percent rating for ischemic heart disease for issuance of a Statement of the Case (SOC).  These issues were adjudicated in a November 2013 SOC, and the Veteran was notified but did not file a timely substantive appeal in response.  As a result, these issues were not returned or certified to the Board for appellate review.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).

REMAND

Following the April 2012 withdrawal of his video conference hearing before the Board, in a February 2013 VA Form 21-4138, the Veteran asserted he still wishes to have a Decision Review Officer (DRO) review his case.  In October 2017, the Veteran's representative requested a remand because the Board did not address the merits of the case in its March 2012 remand.  On remand, the RO should issue an SSOC that considers the Veteran's prior hearing testimony.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Readjudicate the claim after considering all evidence of record, including all evidence of record since the May 2009 Statement of the Case.  If any decision is adverse to the Veteran, issue a Supplemental Statement of the Case and allow the applicable time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


_________________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252, only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




